DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on January 25, 2022.

Information Disclosure Statement
The IDS filed on March 8, 2022 has been considered by the examiner.  The IDS filed on February 17, 2021 has been considered in its entirety.

Claim Objections
The objection to claim 6 has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-10, and 14 are rejected under 35 U.S.C. 103 as obvious over Sakurai et al. (US 2019/0044118) in view of Hayakawa et al. (US 2012/0258348).
For claim 1:  Sakurai teaches a separator for an electrochemical device comprising a porous substrate (Sakurai in [0037]), 	a heat resistant layer formed on at least one surface of the porous substrate ([0050]), and an adhesive layer formed on a surface of the heat resistant layer opposite the porous substrate ([0113]).  The heat resistant layer comprises inorganic particles ([0059], [0094-0095]) and a heat resistant binder resin such as polyamideimide, inter alia. ([0061])  The adhesive layer comprises a least two adhesive binder resins ([0115]) such as a fluorinated binder resin (0115) and a non-fluorinated binder resin ([0116], [0061]) as adhesive binder resins.
 	Sakurai does not explicitly teach the heat resistant binder resin to have a melting point (Tm) of 150º C or higher.  However, as the prior art teaches, e.g. polyamideimide,  polyetheramide, which is the same heat resistant binder resin as disclosed and claimed in claim 8, it is asserted that this physical property is inherent. (MPEP 2112.01)
Sakurai does not explicitly teach the non-fluorinated binder resin to comprise a cyano group-containing copolymer in which hydroxyl groups are substituted with cyano groups.   However, Hayakawa in the same field of endeavor teaches a binder resin comprising a 2-cyanoethyl group-containing polymer (Hayakawa in [0018], [0021]) which teaches or at least suggests a cyano group-containing copolymer in which hydroxyl groups are substituted with cyano groups.  The skilled artisan would find obvious to modify Sakurai with a cyano group-containing copolymer.  The motivation for such a modification is an improved performance of the heat-resistant porous layer in a separator and the battery. ([0020]) 
	For claim 2:  In Sakurai, the heat resistant layer comprises the heat resistant binder resin at 5% by mass or more ([0078]), which teaches or at least suggests an amount of 1 wt % to 20 wt % based on 100 wt % of the heat resistant layer.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	For claim 3:  The heat resistant binder resin may be a homopolymer (Sakurai in [0062]), which teaches or at least suggests an amount larger than 90 wt % based on 100 wt % of the binder resin is present in the heat resistant layer. 
 	For claims 5-7:  As to the claimed shrinkage, breakdown voltage, and peel strength, as the prior art teaches or at least suggests the same separator, it is asserted that each of these physical properties is inherent. (MPEP 2112.01)
	For claim 8:  The heat resistant binder resin is polyamideimide, inter alia.
For claims 9-10:  The fluorinated binder resin comprises a polyvinylene fluoride (PVDF)-based polymer resin comprising vinylidene fluoride (VDF) as a unit (Sakurai in [0115]) and  a copolymer of vinylidene fluoride (VDF) with a comonomer such as VDF-HFP.
 	For claim 14:  The adhesive layer further comprises methanol, inter alia, which is a non-solvent insofar as being a phase separation agent. (Sakurai in [0130])

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2019/0044118) in view of Hayakawa et al. (US 2012/0258348), and further in view of Seo et al. (US 2007/0122716)
	The teachings of Sakurai and Hayakawa are discussed above.
  	For claim 15:  Sakurai further discloses the adhesive layer to comprise pores having a mesoporous structure (10 nm or more). (Sakurai in [0108], [0190])
	For claims 4 and 15:  Sakurai does not explicitly teach the heat resistant layer to comprise a pore path passing through a thickness direction of the heat resistant layer by one pore or by interconnection of two or more open pores, and either or both of the fluorinated binder resin and the non-fluorinated binder resin of the adhesive layer are introduced through at least one pore path so that the heat resistant layer is bound with the surface of the porous substrate, or the mesoporous structure being in the thickness direction.  However, Seo in the same field of endeavor teaches a heat resistant layer having pore structures which define a pore path through a thickness direction (Seo in Fig. 2, [0033], [0074]), which teaches or at least suggests a pore path passing through a thickness direction of the heat resistant layer by one pore or by interconnection of two or more open pores, and a pore structure in the thickness direction.  The skilled artisan would find obvious to modify Sakurai with a pore path or pore structure passing through a thickness direction of the heat resistant layer and by one pore or by interconnection of two or more open pores.  The motivation for such a modification is to allow for electrolyte molecules and solvated lithium ions to pass through and for improved lithium ion conductivity. ([0033])  As to either or both of the fluorinated binder resin and the non-fluorinated binder resin of the adhesive layer being introduced through at least one pore path so that the heat resistant layer is bound with the surface of the porous substrate, this limitation while considered by the examiner has not been given patentable weight, as the product-by-process limitation does not give breadth or scope to the product claim.  The claimed product appears to be the same or similar to the prior art product insofar as the heat resistant layer comprising a pore path passing through a thickness direction of the heat resistant layer by one pore or by interconnection of two or more open pores, as obvious over the prior art teachings.  Furthermore, in modifying the heat resistant layer of Sakurai with the pore path of Seo the heat resistant layer is anchored (Seo in [0074]), which teaches or at least suggests being bound with the surface of the porous substrate.  In the event that any differences can be shown by the product of the product-by-process claims, such differences would have been obvious to the skilled artisan as a routine modification of the product absent of a showing of unexpected results.  In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).

Response to Arguments
Applicant’s arguments filed February 25, 2022 with the present amendment have been fully considered but are not persuasive.  Applicant disagrees with the proposed substitution of the filler as the non-fluorinated binder resin with the 2-cyanoethyl group-containing polymer of Hayakawa because Sakurai discloses the benefits of using an inorganic filler in paragraph [0097], and there is no reason to modify Sakurai to replace the filler to include the cyano polymer of Hayakawa.  This argument has been fully considered but is not found persuasive.  The proposed rejection based on Sakurai and Hayakawa does not rely on replacing Sakurai’s filler.  The rejection is based on Sakurai not teaching the non-fluorinated binder resin to comprise a cyano group-containing copolymer, but when combined with Hayakawa teaches or at least suggests a cyano group-containing copolymer with hydroxyl groups substituted with cyano groups.  It is further noted that Hayakawa in ¶ [0026] discloses that its cyano group-containing copolymer can form strong adhesion among inorganic filler particles so that when combined with Sakurai which has inorganic fillers would have a reasonable expectation of success.
As to there being no motivation to substitute or combine the amide-based structure of Sakurai with the cyano group-containing copolymer of Hayakawa because Sakurai prefers wholly aromatic polyamide for easily forming the porous layer and its excellent resistance to oxidation reduction, this argument has been fully considered but is not found persuasive.  
Even if Sakurai prefers wholly aromatic polyamide, the prior art as a whole does not criticize, discredit, or otherwise discourage the solution claimed and instead suggests its desirability.  Furthermore, the results would have been predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007)
Arguments for newly submitted claims 14-15 have been considered but are not persuasive.  Applicant submits that claims 14 and 15 recite further limitations which are not found or made obvious by the cited references.  This argument has been fully considered but is not found persuasive.  On review of the cited references, it is asserted that Sakurai, either singly or in view of Seo, teaches the adhesive layer to contain pores which are mesoporous in a thickness direction.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722         

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722